Citation Nr: 1334179	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  10-17 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (claimed separately as schizophrenia, mania, and depression).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1978 to March 1982 and with the Reserves from August 1, 1983 to August 3, 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado which, in pertinent part, denied the claims for service connection for schizophrenia, mania, and depression.

In May 2013, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in Denver, Colorado.  A copy of the transcript is of record on the "Virtual VA" system.  

In a July 2013 decision, the Board characterized the issue on appeal as service connection for an acquired psychiatric disorder, which includes all psychiatric diagnoses, pursuant to Clemmons v. Shinseki, 23 Vet. App. 1 (2009), and remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained. 

2.  The Veteran has a current diagnosis of schizophrenia, which is a psychosis for VA purposes under 38 C.F.R. § 3.384.

3.  Schizophrenia did not manifest to a compensable degree within one year of separation from service; psychotic symptoms have been continuous since separation from Reserve duty, but are clearly attributable to an intercurrent cause.

4.  An acquired psychiatric disorder was not noted at the time of entry to active service nor has clear and unmistakable evidence demonstrated an acquired psychiatric disorder existed before entry to active service and was not aggravated by such service.  

5.  Major depressive episode manifested during the Veteran's period of Reserve duty.

6.  The Veteran's current diagnosis of an acquired psychiatric disorder did not manifest from a disease or injury incurred in or aggravated in the line of duty during his period of Reserve duty nor is it related to his period of active service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.384 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by an August 2008 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  This letter also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the August 2008 letter included the type of evidence necessary to establish a disability rating and effective date.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim on appeal, the evidence of record includes the Veteran's service treatment records, VA outpatient treatment records, private treatment records, statements from the Veteran, and Social Security Administration (SSA) records. 

The Veteran was not afforded a VA examination for his claimed acquired psychiatric disorder, but none is required in this case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-79.  

In this case, the Veteran provided his own conclusory generalized lay statements that his acquired psychiatric disorder is related to his military service and a July 1987 psychiatric evaluation report noted his history of secondary psychotic symptoms dating back to 1984.  Nevertheless, such evidence is unsupported by the medical evidence of record which documents the current acquired psychiatric disorder is related to an event not incurred during active service or Reserve duty.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

In May 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  During that hearing the Veteran's representative and the Veterans Law Judge explained the issue and asked the Veteran questions to ascertain the nature of any in-service events and symptoms.  The Veteran's representative and the Veterans Law Judge also asked questions to draw out the current nature of the Veteran's complaints, and the hearing focused on the elements necessary to substantiate his claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of that hearing; and all pertinent evidence that might substantiate the claim was identified by the Veteran and attempted to be obtained.  Therefore, the Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge fully explain the issues and suggest the submission of evidence that may have been overlooked during Board hearings).  

Pursuant to the Veteran's correspondence, the RO submitted the following requests for mental health treatment records from the following facilities: (1) Step by Step in October 2008, January 2009, and February 2009 and no response was received, (2) Northwestern Human Services in October 2008 and November 2008 and a negative response was received in December 2008, and (3) Devereux Cleo Wallace Center in October 2008 and November 2008 and a negative response was received in January 2009.  Letters were sent to the Veteran by the RO when negative responses were received, and he was informed more than once that he could obtain the records himself. 

Pursuant to the Board's July 2013 remand instructions, the RO obtained and associated with the claims file SSA records.  The RO also sent the Veteran a July 2013 notice letter requesting the Veteran to complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information, for treatment records from the following identified providers: County of Northampton Department of Human Services (Mental Health and Mental Retardation Division) from January 1983 to June 1983, Muhlenberg Medical Center during 1975, and Dr. Barnes.  As of this date, the Veteran has yet to submit such forms.  Moreover, by submission of the supplemental statement of the case (SSOC) Notice Response (30 day waiver) in September 2013, the Veteran and his representative acknowledged that they "do not have any additional evidence regarding the Veteran's appeal."  Hence, the Board concludes that such actions by the RO were adequate and substantially complied with the July 2013 remand instructions.  See also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection Laws and Regulations

Under 38 C.F.R. § 3.303(a), service connection means that the facts, as shown by the evidence, establishes that a particular injury or disease was incurred coincident with service.  It may be granting by affirmatively showing inception or aggravation during service.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection can also be established through application of statutory presumptions, including for chronic diseases, such as psychoses, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1133 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  The term psychoses is defined to include schizophrenia.  See under 38 C.F.R. § 3.384(f) (2013).  

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, every "veteran" shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304 (2013).  A "veteran" is defined as a person "who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2013).  "Active duty" generally means "full-time duty in the Armed Forces, other than active duty for training (ACDUTRA)."  38 U.S.C.A. § 101(21)(A).  Aside from active duty, the term "active military, naval, or air service" includes "any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24)(B); 38 C.F.R. § 3.6(a) (2013).

VA's General Counsel has held that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude inactive duty training (INACDUTRA) during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process. VAOPGCPREC 86-90 (July 18, 1990).  INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(4).  

In making all determinations, the Board must consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis of Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that service connection is warranted for his acquired psychiatric disorder, to include schizophrenia, mania, and depression, because it is a result of his military service.  

At the May 2013 Board hearing, the Veteran testified that he was molested as a child, tried to commit suicide at the age of 17, and was sent to a mental health facility for treatment.  In a September 2013 statement, he reiterated that he was hospitalized for depression during childhood.

At the time of entry to service, an August 1977 entrance examination report documented a normal psychological evaluation.  The Veteran also marked "no" for having or ever having had a history of depression or excessive worry.  The Veteran is presumed to have been in sound condition at the time of his entry to service in March 1978.  This presumption has not been rebutted because there was no psychiatric disorder noted at the time of examination, acceptance, and enrollment to service and the Veteran's assertions of psychiatric complaints and treatment prior to his service entry is not clear and unmistakable evidence demonstrating that a psychiatric disorder existed prior to service entry.  See 38 U.S.C.A. § 1132; 38 C.F.R. § 3.304.

Review of service treatment records during the Veteran's period of active duty from March 1978 to March 1982 show that from May 1981 to June 1981, he was treated for alcohol rehabilitation service at Travis Air Force Base.  His Axis I diagnosis listed alcohol dependence and Axis II listed passive-dependent personality features. 

After separation from service in March 1982 and prior to the commencement of his service with the Reserves on August 1, 1983, the record shows that the Veteran's father passed away in 1983, and several months later he started to show psychotic symptoms.  The Veteran was treated for reactive depression from January 10, 1983 to June 28, 1983 at the County of Northampton Department of Human Services (Mental Health and Mental Retardation Division).

Thereafter, the Veteran began his service with the Reserves in August 1983.  A December 1983 record notes the Veteran had a six-month reactive depression which decompensated into a major depressive episode with psychotic features after his father's death.  In February 1984, he was diagnosed with major depressive episode, paranoid personality, and passive dependent personality.  A record from Allentown State Hospital from a 1987 hospitalization indicates that he was hospitalized at that facility from November 1984 to June 1985, and that several months after his father's death in 1983 he had "started showing psychotic symptoms."  

Since separation from service in the Reserves in August 1985, the Veteran has received ongoing psychiatric treatment since May 1987 for schizoaffective disorder, schizophrenic disorder, major depression, and bipolar disorder.  A July 1987 psychiatric evaluation report for Social Security indicated the Veteran has a history of secondary psychotic symptoms dating back to approximately summer of 1984.  

The Board considers whether service connection for schizophrenia is warranted on a presumptive basis for a "chronic disease" because this claimed disorder is contemplated with psychoses under 38 C.F.R. § 3.309(a).  The Board finds that the Veteran has a current diagnosis of schizophrenia, which is a psychosis for VA purposes under 38 C.F.R. § 3.384, and symptoms of a psychosis, specifically schizophrenia, have been continuous since service.  See 38 C.F.R. § 3.303(b).  Nevertheless, the evidence of record shows that such continuous symptoms of a psychosis are clearly attributable to an intercurrent cause, specifically his father's death which did not occur during a period of active or Reserve service.  Moreover, the Veteran's schizophrenia did not manifest to a compensable degree within one year of separation from service.  Therefore, service connection for acquired psychiatric disorder, to include schizophrenia, on a presumptive basis as a "chronic disease" is not available in this case.  See 38 C.F.R. §§ 3.307, 3.309(a).  

The Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the Board further considers whether service connection is warranted for an acquired psychiatric disorder on a direct basis.  

As noted above, the criteria for a current disability has been met, evidenced by diagnoses of schizoaffective disorder, schizophrenic disorder, major depression, and bipolar disorder in private treatment records from May 1987 to May 2008.  

With regard to whether an in-service incurrence or aggravation of a disease or injury occurred, the Board finds that major depressive episode was manifested during the Veteran's period of Reserve duty; however, did not manifest from a disease or injury incurred in or aggravated in the line of duty during his period of Reserve duty.  Rather, the Veteran's onset of major depressive disorder manifested from the event of his father's death after separation from active service and prior to enlistment with the Reserves.  See 38 U.S.C.A. § 101, 1131.  In addition, review of the Veteran's service treatment records during his period of active service from March 1978 to March 1982 are silent as to any complaints, treatment, or diagnosis pertaining to an acquired psychiatric disorder.  A September 2013 post-remand brief from the representative also notes "the Veteran claims service connection for these multiple psychiatric disorders even though they were not diagnosed until many years after he left the service."  

The Board acknowledges there is no medical opinion of record; however, as discussed above, referral for a VA medical opinion in this case is not warranted.  Although the Veteran provided his own conclusory generalized lay statements that his acquired psychiatric disorder is related to his military service and the July 1987 psychiatric evaluation report noted his history of secondary psychotic symptoms dating back to 1984, the Board finds that such evidence is unsupported by the medical evidence of record which documents the current acquired psychiatric disorder is related to an event not incurred during active service or Reserve duty.  There is no doubt that he was diagnosed with a psychiatric condition while a member of the Reserves, but it was not shown during active duty, nor is it due to a line of duty event.  Rather, as discussed, the medical evidence consistently shows the psychotic symptoms began after the death of the Veteran's father. 

Regarding the Veteran's assertions that his current psychiatric disability is a result of his military service, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because he was a layperson, conflicts with Jandreau).  However, in this case, the cause of the Veteran's acquired psychiatric disorder involves a complex medical etiological question because it deals with the origin and progression of this disability.  The Veteran is competent to relate symptoms of this disability that he experienced at any time, but is not competent to opine on whether there is a link between the current disability and service.  Such diagnosis and opinion as to nexus requires specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

Therefore, the Board finds that service connection for the claim on appeal is not warranted on a direct basis.  See 38 C.F.R. § 3.303(a), (d).

For these reasons and bases discussed above, the Board finds that the evidence is against the claim for service connection for an acquired psychiatric disorder.  As a result, this claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for an acquired psychiatric disorder (claimed separately as schizophrenia, mania, and depression) is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


